Citation Nr: 1526573	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  04-37 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than June 30, 2003, for the award of service connection for posttraumatic stress disorder (PTSD) 

REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to May 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Pittsburgh, Pennsylvania Regional Office (RO), which granted service connection for PTSD, assigning an evaluation of 100 percent effective June 30, 2003.  

The Board notes that new evidence was added to the record since the March 2013 statement of the case.  However, the Veteran's attorney submitted a waiver of agency of original jurisdiction (AOJ) consideration of this new evidence in an April 2015 Appellant Brief.  38 C.F.R. § 20.1304(c).  Therefore, the Board may properly consider such newly received evidence.  


FINDINGS OF FACT

1.  The Veteran filed a claim for a nervous condition on May 5, 1981, which was denied in an October 1981 rating decision; the Veteran did not initiate an appeal from this determination.  

2.  The Veteran filed a claim to reopen his psychiatric claim (claimed as PTSD) on August 4, 1988, which was denied in an October 1988 rating decision; the Veteran did not perfect an appeal on this issue.  

3.  The Veteran filed a claim for mental abnormalities on March 21, 1990, for which the RO denied reopening in August 1991; while the Veteran appealed this determination, in May 1997, he withdrew his claim.  

4.  The Veteran filed a claim to reopen his claim for service connection for PTSD on June 30, 2003, and in an April 2012 rating decision, the RO granted the claim and assigned a June 30, 2003 effective date.  

5.  Evidence considered in the April 2012 rating decision included newly received service department records that were in existence at the time of the prior RO decisions and were, in part, the basis for the grant of service connection.  


CONCLUSION OF LAW

The criteria for an effective date of May 5, 1981, but no earlier, for a grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 5100, 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.156, 3.159, 3.400 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Pursuant to the VCAA, before addressing the merits of a claim for VA disability benefits, the Board generally is required to ensure that VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2014).  

With respect to the issue of an earlier effective date, the Court has held that, as in the instant case, once service connection is granted, the claim is substantiated, and additional notice is not required following substantiation of a claim, since the purpose of notice has been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's General Counsel has clarified that no additional VCAA notice is required for a downstream issue, including regarding the effective date.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Instead of issuing an additional VCAA notice in this situation, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if disagreement is not resolved.  Since the RO issued an SOC in March 2013 addressing the downstream earlier effective date claim, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  This duty includes assisting the claim in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development of the downstream earlier effective date claim has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

In addition, the Board finds that it is the law, and not the evidence, that is dispositive in this case.  There appears to be no dispute as to the essential facts which govern assignment of the effective date of the award of service connection.  In such situations, the VA General Counsel has held that VA is not required to provide notice of the information and evidence necessary to substantiate a claim, where further development of facts cannot change the outcome of the claim.  VAOPGCPREC 5-2004.  The Court has held that where the law, and not the development of the facts, is dispositive in a matter, the VCAA can have no effect on the appeal.  Manning v. Principi, 16 Vet. App. 534 (2002).  

For these reasons, the Board finds that VA has fulfilled its VCAA notification duties to the Veteran to the extent necessary.  

II.  Analysis

The Veteran seeks an earlier effective date for the grant of service connection for his PTSD, and he alleges that service connection should be effective from May 5, 1981, the date he filed his original service connection claim for this disability.  In this regard, the Veteran asserts that such date is proper, as it is when he first suffered from PTSD, and, his attorney asserts, new service department records have been added to the record, preventing all prior decisions from becoming final.  The Board agrees with the Veteran's attorney and finds that an earlier effective date of May 5, 1981, is warranted.  

Unless specifically provided otherwise, the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service; otherwise, it is the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

The effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5100(a).  The implementing regulation clarifies this to mean that the effective date of service connection based on a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.  

The Court has explained that, in an original claim for service connection, the date entitlement arose is governed by the date the claim is received, not the date of the medical evidence submitted to support a particular claim.  See McGrath v. Gober, 14 Vet. App. 28 (2000).  Where a prior unappealed decision becomes final and binding on a Veteran, the effective date of a subsequent award of service connection is the date of receipt of a reopened claim, not the date of receipt of the original claim.  Sears v. Principi, 16 Vet. App. 244 (2002); Melton v. West, 13 Vet. App. 442 (2000).  

However, under 38 C.F.R. § 3.156(c), as in effect in 2003, when the Veteran submitted the claim underlying this appeal, the regulation provided that where new and material evidence such as a supplemental report from a service department was received before or after a decision has become final, the former decision "will be reconsidered" by the adjudicating agency of original jurisdiction (AOJ).  This included official service department records which presumably had been misplaced and now been located and forwarded to VA.  38 C.F.R. § 3.156(c) (2003).  

The provisions of 38 C.F.R. § 3.156(c) were amended, effective October 6, 2006.  See 71 Fed. Reg. 52, 455-52,457 (Sept. 6, 2006).  The regulation now more clearly provides that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than reopen the claim, if the additional records include the Veteran's service records, or include records that could not have been obtained because the records were classified when VA decided the claim.  The additional records do not support reconsideration of the prior decision if VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records.  

The preamble in the discussion of the proposed revision of 38 C.F.R. § 3.156(c) explained that the use of the words "new and material evidence" in the regulation was confusing.  See 70 Fed. Reg. 35,388-35,390 (June 20, 2005).  The language inferred that VA was authorized to reopen a claim when service department records were received that were not available before.  The revision clarifies that VA reconsiders, rather than reopens, the prior decision.  The effective date assigned relates back to the date of the original claim, or the date entitlement arose, whichever is later.  The effective date is not limited to the date of the claim to reopen.  

The change was also intended to broaden the description of service department records to include unit records, such as those received from the U.S. Army and Joint Services Records Research Center (JSRRC) that pertain to military experiences claimed by a Veteran.  It was noted that such evidence could be particularly valuable in connection to claims for benefits for PTSD.  Id.  

In the present case, the Veteran filed a claim for service connection for a nervous condition on May 5, 1981.  In an October 1981 rating decision, the RO denied the Veteran's claim, finding insufficient evidence of an in-service stressor.  Despite notification of the RO's decision, the Veteran did not initiate an appeal from this determination.  

The Veteran filed a request to reopen his PTSD claim, which was received on August 4, 1988, which the RO denied in October 1988.  The RO found no new and material evidence of a diagnosis of PTSD and no in-service stressor.  The Veteran filed a notice of disagreement with that decision in November 1988, and the RO issued a statement of the case in January 1989.  The Veteran did not perfect an appeal as to this issue.  

The Veteran filed a new claim for service connection for PTSD, which was received on March 21, 1990.  The RO again denied reopening in January 1991.  The Veteran appealed this decision, which came before the Board in January 1994.  At that time, the Board remanded the claim for further development.  Eventually, in May 1997, the Veteran withdrew his appeal, and the January 1991 denial remained.  

The Veteran again filed a claim for service connection for PTSD on June 30, 2003.  The RO denied the reopening of the Veteran's claim in September 2003, which the Veteran appealed to the Board.  In October 2006, the Board reopened the Veteran's claim for service connection for PTSD but remanded the claim on its merits for further development.  As part of this development, the Board directed the RO to corroborate the Veteran's alleged stressors through a request to the JSRRC.  In October 2007, a response was received indicating that records from the Veteran's unit were not found, as more information was necessary.  It was noted that morning reports could not be obtained for the years 1970 and 1971.  A March 2011 statement also indicated the unavailability of these morning reports.  


However, in June 2010, the Veteran's attorney submitted service records, to include morning reports from the Veteran's time in service.  These reports corroborated the Veteran's reports of his unit coming under small arms fire.  In April 2012, the RO granted service connection for PTSD, assigning an effective date of June 30, 2003, the date the Veteran's claim was received by the RO.  

Based on the evidence of record, the Board finds that an effective date of May 5, 1981 for the grant of service connection for PTSD is warranted.  Typically, in a case that has been reopened, the effective date would be the date of receipt of the Veteran's claim to reopen.  See 38 U.S.C.A. § 7105.  However, in this case, the facts are such that the new and material evidence consists of additional service department records received after the previous decisions issued became final.  38 C.F.R. § 3.156(c).  In such cases, the prior decisions as to that issue are "reconsidered" based on all the evidence, thus negating the finality of the prior decisions regarding the claim.  

In reconsidering the claim, the supplemental service records are relevant and probative to the basis of the prior final denials.  In essence, the grant of service connection could be construed, at least in part, to have been based upon the receipt of the additional service records in June 2010.  In this regard, the April 2012 RO decision relied heavily upon a March 2011 VA examination, which noted the Veteran was involved in numerous combat operations that involved actual death or physical injuries to himself or others and an intense horror or helplessness that can accompany such situations.  While previous VA examiners were unable to corroborate the Veteran's reports of an in-service stressor, the March 2011 VA examiner, who had access to the service records, including the morning reports, added to the record, found the Veteran's reports to be sufficient as a cause of PTSD.  This is especially important, when considering that the Veteran's prior PTSD claims were denied based on lack of stressor evidence.  

As discussed, the application of the revised provisions of 38 C.F.R. § 3.156(c)(3) state that, where an award is made based all or in part on the additional service personnel records, as in this case, the grant of service connection based on those records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  

In this case, the Veteran first submitted a claim for service connection for PTSD on May 5, 1981.  However, his claimed in-service stressor could not be corroborated at that time.  Hence, the May 1981 date of the first previously decided claim is the earliest date on which the grant of service connection in this case may become effective.  In sum, the grant of service connection for PTSD, based upon the Veteran's claim for such benefits, must be made effective back to the date of receipt of the initial claim, May 5, 1981.  See 38 C.F.R. § 3.400(b)(2); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) ("[T]he effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.").  Again, although the RO denied the Veteran's claim in an October 1981 rating decision, which was not appealed by the Veteran, and there were subsequent denials which the Veteran did not appeal or withdrew from appeal, the provisions of 38 C.F.R. § 3.156(c) were amended during the course of the pendency of this appeal, effective October 6, 2006.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 2006) (now codified at 38 C.F.R. § 3.156(c) (2014)).  Thus, the prior denials did not become final and must be reconsidered based on the new service records received.  

The Board has also reviewed the evidence to determine whether there was any unadjudicated claim for service connection for PTSD, formal or informal, which was of record prior to May 5, 1981.  However, the Veteran has not claimed, nor does the evidence show, that VA received any correspondence or communication that can be considered a claim for service connection for PTSD prior to May 5, 1981.  

In conclusion, when resolving all reasonable doubt in favor of the Veteran, the evidence supports the assignment of an effective date of May 5, 1981, but no earlier, for the grant of service connection for PTSD.  


ORDER

An effective date of May 5, 1981, but no earlier, for the award of service connection for PTSD is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


